[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________                   FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                   No. 07-13431
                                                                   January 3, 2008
                               Non-Argument Calendar            THOMAS K. KAHN
                             ________________________               CLERK

                       D. C. Docket No. 06-01853-CV-TWT-1

PHILLIP M. BRANCH, SR.,

                                                                Plaintiff-Appellant,

                                         versus

SHIRLEY FRANKLIN, Mayor of Atlanta,
individually and in her official capacity, et al.,

                                                                       Defendants,

THE CITY OF ATLANTA, GEORGIA,

                                                             Defendants-Appellees.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                          _________________________

                                   (January 3, 2008)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
      Phillip M. Branch, proceeding pro se, appeals the district court’s entry of

final judgment in favor of Defendants Shirley Franklin, Mayor of the City of

Atlanta; Richard J. Pennington, City of Atlanta Chief of Police; Malachi S. Hull,

the Director of the City of Atlanta Bureau of Taxicabs and Vehicles for Hire;

Timothy J. Santelli, a member of the Taxicab Hearing Panel; and the City of

Atlanta (“City”). Branch, who is a taxicab driver in Atlanta, filed suit alleging

several violations of federal and state law relating to a citation, and related $25.00

fine, he received for wearing shorts while driving his taxicab, in violation of the

City’s ordinance concerning the dress code for drivers for hire. The district court

dismissed Branch’s complaint, pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, as to all the claims against the individual defendants. The district

court subsequently entered summary judgment on Branch’s claims against the

City. After careful review, we affirm.

      The applicable standards of review are straightforward. We review a district

court ruling on a Rule 12(b)(6) motion to dismiss de novo, applying the same

standards as the district court. See Hill v. White, 321 F.3d 1334, 1335 (11th Cir.

2003). The complaint is viewed in the light most favorable to the plaintiff, and all

of the plaintiff’s well-pleaded facts are accepted as true. See Am. United Life Ins.




                                          2
Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir.), cert. denied, (No. 07-215) (U.S.

Oct. 29, 2007).

      We likewise review de novo the district court’s grant of summary judgment

and apply the same standard used by the district court. Burton v. Tampa Hous.

Auth., 271 F.3d 1274, 1276-77 (11th Cir. 2001).           All evidence and factual

inferences reasonably drawn from the evidence are viewed in the light most

favorable to the non-moving party.      Id. at 1277.    Summary judgment may be

affirmed “if there exists any adequate ground for doing so, regardless of whether it

is the one on which the district court relied.” Fitzpatrick v. City of Atlanta, 2 F.3d
1112, 1117 (11th Cir. 1993). Summary judgment is appropriate “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The parties are familiar with the facts and we only summarize them here.

The causes of action asserted in Branch’s complaint stemmed from a citation he

received for wearing shorts while driving his taxicab, in violation of the City’s

dress code ordinance, which provides the following:

      In order to maintain a permit to drive a vehicle for hire, a driver must .
      . . Wear proper dress while providing or offering to provide “vehicle

                                          3
      for hire services.” As used herein, the term “proper dress” shall mean
      the following: Shoes which cover the foot (no sandals); pants to ankle
      length or a skirt or dress not shorter than knee length; pants shall not
      be noticeably torn; shirts or blouses must have sleeves, and a collar;
      the term “shirts or blouses” does not include tee shirts; shirts are
      required to be tucked in; clothing shall not be visibly soiled.

Atlanta City Code § 162-78. It is uncontested that Branch was wearing shorts

when he received the citation. After a hearing, an administrative panel, which

included Defendant Santelli, determined that Branch had violated the above-quoted

City Code provision, and recommended that he be fined $25.00.           The Atlanta

Police Chief, Defendant Pennington, followed this recommendation. Branch then

filed this suit, pursuant to 42 U.S.C. § 1983.

      In his complaint, Branch alleged the following claims, among others: (1) that

he had not been afforded an attorney or allowed to present legal arguments at the

administrative hearing, in violation of his rights under the Sixth and Fourteenth

Amendments; (2) that enforcement of the ordinance violated his equal protection

rights because (a) the dress code sexually discriminated against males, (b) taxicab

dress code violations were subjected to an “illegal administrative hearing” while

traffic violations were adjudicated in municipal court, and (c) citations issued by

“Taxi Inspectors to motorists who park in Taxi Stands are adjudicated in Municipal




                                           4
Court while [Branch was] subjected to an illegal administrative hearing”; and

(3) the dress code ordinance violated the Privileges and Immunities Clause.1

       The defendants moved to dismiss Branch’s complaint, pursuant to Rule

12(b)(6), arguing that the complaint failed to state a claim upon which relief could

be granted.     The district court granted the motion to dismiss as to Defendants

Franklin, Pennington, Hull, and Santelli, in both their official and individual

capacities, but denied the motion as to Branch’s substantive due process and equal

protection claims against the City.

       After discovery, the City and Branch filed cross-motions for summary

judgment. The district court granted the City’s motion and denied Branch’s. The

court determined that the taxicab dress code met the rational basis standard,

specifically finding that “the City’s interest in its taxicab drivers’ safe image and



       1
         Branch also asserted various state law claims, including that the City’s dress code violat-
ed O.C.G.A. §§ 43-1A-2, 43-1A-6, and 36-35-3(a) and Article 6, § 1, Paragraph 1 of the Georgia
Constitution, as well as claims that (1) his rights under 5 U.S.C. § 555(b) were violated because he
was not afforded an appointed attorney; (2) his equal protection rights were violated because
individuals practicing other professions that the City regulated were allowed to wear shorts; (3) the
defendants conspired against him in violation of 18 U.S.C. § 241; (4) the defendants committed
extortion, in violation of 18 U.S.C. § 1951(2); (5) the administrative hearing violated Article 6,
Section 1, Paragraph 1 of the Georgia Constitution; and (6) the administrative hearing violated
O.C.G.A. §§ 43-1A-2, 43-1A-6, and 50-13-13. On appeal, Branch has not briefed any issues
relating to these claims. Accordingly, he has abandoned any such issues. See Access Now, Inc. v.
Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law is by now well settled
in this Circuit that a legal claim or argument that has not been briefed before the court is deemed
abandoned and its merits will not be addressed.”).



                                                 5
appearance to visitors, even if not expressed in the statute or intended by its

creators, provides a rational basis for the law.” (Emphasis added).

      After a thorough, de novo review of the record, we discern no error in the

district court’s analysis of the issues Branch raises before this Court. The district

court did not err by dismissing Branch’s Sixth Amendment claim because the

underlying proceeding was administrative, rather than criminal, in nature, Branch

was not charged with a felony, and no term of imprisonment was imposed.

See Austin v. United States, 509 U.S. 602, 608 (1993) (“[t]he protections provided

by the Sixth Amendment are explicitly confined to ‘criminal prosecutions.’”);

Elliot v. S.E.C., 36 F.3d 86, 88 (11th Cir. 1994) (stating that“there is no statutory

or constitutional right to counsel in an administrative proceeding of this kind”); see

also M.L.B. v. S.L.J., 519 U.S. 102, 113 (1996) (under Sixth Amendment, “[a]

State must provide trial counsel for an indigent defendant charged with a felony,

but that right does not extend to nonfelony trials if no term of imprisonment is

actually imposed” (citations omitted)).

      Moreover, the district court did not err by dismissing Branch’s Privileges

and Immunities claim because Branch did not claim access to Georgia courts as a

noncitizen of the state of Georgia, nor did he claim that the taxicab dress code

discriminates on the basis of out-of-state residency. See Pacheco de Perez v. AT &



                                          6
T Co., 139 F.3d 1368, 1376 (11th Cir. 1998) (holding that the Privileges and

Immunities Clause “requires each state to provide access to its courts ‘to the

citizens of all other states to the precise extent that it is allowed to its own

citizens’” (quoting Chambers v. Baltimore & Ohio RR Co., 207 U.S. 142, 148

(1907)); see also Kirkpatrick v. Shaw, 70 F.3d 100, 102-03 (11th Cir. 1995)

(concluding that appellant failed to state a claim under the Privileges and

Immunities Clause because the Florida Bar Rules did not discriminate on the basis

of out-of-state residency).

      Nor did the district court err by dismissing Branch’s procedural due-process

claim or equal protection claim, which was based on Branch’s allegation in the

complaint that his equal protection rights were violated because citations issued by

“Taxi Inspectors to motorists who park in Taxi Stands are adjudicated in Municipal

Court while [Branch was] subjected to an illegal administrative hearing.” In short,

viewing the complaint in the light most favorable to Branch and accepting all of his

well-pleaded facts as true, as the district court was required to do at the 12(b)(6)

stage, he failed to assert a claim upon which relief could be granted.

      We likewise find no error in the district court’s entry of summary judgment

in favor of the City on Branch’s substantive due process and equal protection

claims. We are unpersuaded by Branch’s suggestion that he has a “fundamental



                                          7
right to protect himself from the real threat of heat exhaustion and heat stroke” and

thus, that the district court erroneously applied rational basis, rather than strict

scrutiny, review to Branch’s constitutional challenge to the dress code. The case of

Bah v. City of Atlanta, 103 F.2d 964, 966 (11th Cir. 1997), is instructive. In that

case, the City of Atlanta appealed the district court’s grant of preliminary

injunctive relief to a taxi driver who contended that the City’s taxicab dress code

ordinance violated the First Amendment and the Equal Protection Clause. After

noting that the taxi driver had not contended that the dress code burdened a

fundamental right or targeted a suspect class, we applied a rational basis analysis.

Id. at 967. We determined that the taxicab dress code was rationally related to the

City’s legitimate interest in promoting a safe appearance and image, and, therefore,

the dress code did not violate the Equal Protection Clause. Id. at 967-68; see also

Williams v. Pryor, 240 F.3d 944, 947 (11th Cir. 2001) (for legislative acts that do

not implicate fundamental rights or target suspect classes, this Court applies a

rational basis standard).   “[T]hose attacking the rationality of the legislative

classification have the burden ‘to negative every conceivable basis which might

support it.’” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993).

      Put simply, strict scrutiny does not apply because Branch does not have a

“fundamental right” to wear shorts, and Branch does not allege that the dress code



                                          8
targets a suspect class. The district court did not err by denying Branch’s motion

for summary judgment and granting summary judgment to the City on Branch’s

substantive due process and equal protection claims because the City’s taxicab

dress code is rationally related to the City’s legitimate interest in promoting a safe

image.

      AFFIRMED.




                                          9